Conviction is for burglary; punishment fixed at confinement in the penitentiary for a period of two years.
The indictment is regular; and the record is before us without bill of exceptions or statement of facts.
Attached to the motion for new trial are the affidavits of several persons expressing the opinion that the appellant was of unsound mind. The affidavit of the attorney who represented him also accompanies *Page 410 
the motion. In it is the statement that they had no knowledge of the evidence set out in the affidavits before or during the trial. Without knowing what evidence was before the court and jury which rendered the judgment and verdict, we are not able to judge the merits of the motion.
One of the affiants, a physician, a brother of the appellant, expresses the view that the appellant had been insane for five years; also says that other members of the family had been affected with insanity. Without knowing the facts that were adduced upon the trial, we do not feel authorized to set aside the judgment of conviction.
If appellant is insane at this time, the statute makes provision against his incarceration.
The judgment is affirmed.
Affirmed.